DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 8 are objected to because of the following informalities:  
In line 10 of claim 1, please spell out what “it” is referring to.
In line 4 of claim 4, “the position” There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the administration of the drug solution is performed after measuring the ejection rate of the drug solution" in last two lines. It is unclear limitation; does it means that the ejection rate measurement unit should measure the ejection rate and then adjust the ejection rate in close loop or it means that the ejection rate measurement unit should measure the ejection rate on a side (not at the tissue) and then the administration to the tissue is done. For the purpose of examination, the examiner will interpret the limitation as it means that the ejection rate measurement unit should measure the ejection rate in feedback controlling conditions and then control the administration to the tissue is done see ¶0058.
Claim 8 recites the limitation "a pressure of the liquid when a pressure is applied to the liquid" in last two lines. It is unclear limitation if it is related to the limitation in claim 9, line 7 or it is new limitation. For the purpose of examination, the examiner will interpret the limitation as under it the pressure of the liquid when actuator is applied to the liquid see ¶0056.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyden et al. (US. 20140200511A1) (“Boyden”)
Re claim 1, Boyden discloses a drug solution administration method (Fig. 221, Fig. 222, wherein the fluid can be a drug, ¶0394) using an inkjet device (Fig. 222, ¶0959) including an inkjet head that ejects a drug solution (¶01619, ¶0460), and a controller  (22192, ¶0726) that controls the ejection of the drug solution from the inkjet head (22260, ¶0740), wherein the drug solution is made to pierce a target site and is administered to the target site by ejecting the drug solution from the inkjet head (¶0582) so that a diameter of the drug solution when it is ejected from the inkjet head is 20 µm or more and 200 µm or less (¶0807) and an ejection rate of the drug solution when it is ejected from the inkjet head is 30 m/s or more under control of the controller (¶0970).  
Re claim 2, Boyden discloses wherein the inkjet device includes an ejection rate measurement unit for the drug solution (velocity sensor and feedback sensor, ¶0702, and the administration of the drug solution is performed after measuring the ejection rate of the drug solution (¶0742, the feedback sensor and velocity sensor, for adjust the administration, see 112b rejection above).  
Re claim 3, Boyden discloses wherein the drug solution is administered while adjusting a penetration depth of the drug solution into the target site by changing the number of times of ejection of the drug solution at the same position of the target site under the control of the controller (¶0460, time and depth and ejecting are controllable, ¶0726).  
Re claim 4, Boyden discloses wherein the inkjet device includes a moving mechanism for changing the position of the inkjet head, and in the administration of the drug solution, the drug solution is administered while changing the position of the inkjet head by the moving mechanism (casing, ¶0639).  
Re claim 5, Boyden discloses wherein the inkjet head is configured to be able to eject the drug solution with a plurality of ejection diameters under the control of the controller (¶0669, ¶0807), and the drug solution is administered while adjusting an application range of the drug solution to the local target site by changing the ejection diameter of the drug solution under the control of the controller (¶0807).   
Re claim 6, Boyden discloses wherein the inkjet head is configured to be able to eject the drug solution at a plurality of ejection rates under the control of the controller (¶0709), and the drug solution is administered while adjusting a penetration depth of the drug solution into the target site by changing the ejection rate of the drug solution under the control of the controller (¶0709).  
Re claim 7, Boyden discloses wherein the inkjet device includes an ejection distance specifying unit (¶0639, positioner) that specifies an ejection distance of the drug solution, which is a distance from the inkjet head to the target site ¶0639), and the administration of the drug solution is performed within a range where the ejection distance is 5 mm or more and 20 mm or less by specifying the ejection distance by the ejection distance specifying unit (¶0638-¶0639).  
Re claim 8, Boyden discloses wherein the inkjet head has an ejection port (22260) for ejecting the drug solution, a pressure chamber that communicates with the ejection port (22215 include 22210 and 22205), an actuator (actuator of the piston of 22239, 22240, lower arms, ¶0736) that is displaced in a pressing direction (backward and/or upward) and in an opposite direction to the pressing direction (forward and/or downward), and a displacement magnification mechanism (22220 and 22250, ¶0736) for magnifying an amount of displacement and transmitting the displacement of the actuator to the pressure chamber (Backward).  
Re claim 9, Boyden discloses wherein the displacement magnification mechanism includes a liquid chamber (22250 and 22283) in which a liquid is enclosed (Fig. 222, ¶0736), a first wall portion that constitutes a part of a wall face of the liquid chamber, and that is displaced according to the displacement of the actuator so as to apply a pressure to the liquid (22250 is expandable ¶0736, expanded with regards to open the actuator piston to increase the pressure), and a second wall portion that constitutes a part of a wall face of the liquid chamber (22270), that has a smaller area facing the liquid than the area of the first wall portion facing the liquid (Fig. 222, ¶0737), and that is displaced in the pressing direction in a state where an elastic force acting in the opposite direction is generated by a pressure of the liquid when a pressure is applied to the liquid by the displacement of the first wall portion (¶0734, wherein the expansion means 22270 is expanding upward direction).  
Re claim 10, Boyden discloses wherein under the control of the controller, a surface of the drug solution formed at the ejection port is drawn toward the inside of the pressure chamber so as to form a recessed shape by displacing the actuator in the opposite direction (it can be done as the actuator is released, the expanding means 22270 will be released, and the ejected fluid  22235 at the opening 22360 will be drawn or stay at the opening similar to the application Fig. 5 in 3rd column from left), and a columnar shape protruding toward the outside of the pressure chamber (22235) is formed at a central portion (central of the opening) when viewed from the ejection direction of the drug solution at the surface in the recessed shape and also the drug solution in the columnar shape is ejected by displacing the actuator in the pressing direction (Fig. 222, similar to the Fig. 5 of the current application last column).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783